Citation Nr: 1205344	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for erectile dysfunction.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant had active service from July 19, 1982 to April 8, 1983, from May 13, 2002 to October 22, 2002, and from February 14, 2003 to January 9, 2004.  He also had subsequent periods of active duty for training (ADT) and inactive duty training (IDT) with the National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from June 2008 and October 2008 rating decisions of the RO in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The appellant did not engage in combat with the enemy.  

3.  The appellant was not diagnosed with depression while on active duty.

4.  Symptoms of depression were not chronic while on active duty.

5.  Symptoms of depression have not been continuous since separation from active duty.

6.  The appellant does not have a psychosis.

7.  The appellant's current depression is not related to active duty.

8.  The appellant did not sustain an injury or disease or chronic symptoms of erectile dysfunction while on active duty.

9.  Symptoms of erectile dysfunction were not chronic while on active duty.

10.  Symptoms of erectile dysfunction have not been continuous since separation from active duty.

11.  The appellant's current erectile dysfunction is not related to active duty.

12.  The appellant did not become disabled with a psychiatric disorder or erectile dysfunction due to an injury or disease incurred in the line of duty during any period of ADT or due to an injury incurred in the line of duty during any period of IDT.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service; the criteria for service connection for a psychosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an April 2008 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate service connection for depression, as well as what information and evidence must be submitted by the appellant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  In a September 2009 letter, the RO provided similarly compliant notice regarding service connection for erectile dysfunction.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the appellant's service treatment records, post-active duty National Guard treatment records, VA treatment records, and the appellant's written assertions regarding his claims.

The Board acknowledges that the appellant has not been afforded a VA medical examination with respect to either claim; however, the Board finds that a VA examination is not necessary in order to decide either claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The appellant's service treatment records are devoid of any complaints or treatment for depression or erectile dysfunction.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury that may have led to depression or erectile dysfunction.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating either claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of either claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between either claimed disability and active duty would necessarily be based on an inaccurate history regarding what occurred in service, the presence of chronic symptoms in service, and continuous symptoms after service, and so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (CAVC) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Regarding the appellant's periods of ADT and IDT, the term "active military, naval, or air service" used in the definition of "veteran" includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Here, although the appellant served during a period of war, and was apparently present in a combat zone from March 26, 2003 to August 6, 2003, the evidence does not suggest, and the appellant does not contend, that he engaged in combat with the enemy, or that his claimed depression or erectile dysfunction are related to combat.  The evidence of record demonstrates that the appellant did not engage in combat with the enemy.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).

Presumptive Service Connection

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and psychoses become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Here, the appellant has been diagnosed with depression and there is no lay or medical evidence to support or even suggest that a psychosis has been diagnosed.  According the provisions relating to a presumption of service connection are not applicable.


Analysis of Service Connection for Depression

The appellant contends that chronic depression began during active duty, following the death of his wife during service in September 2002.  He believes that his current psychiatric problems are related to that incident during service because, even though the symptom of depression began again in 2007, the feelings of depression pertained to the death of his wife. 

After review of all of the evidence, the Board finds that service connection for depression is not warranted.  The Board will next address the reasons and bases for this finding in the context of the criteria for service connection.  

The Board finds that the weight of the evidence demonstrates that the appellant was not diagnosed with depression while on active duty, and that symptoms of depression were not chronic while he was on active duty.  In fact, the service treatment records reflect no complaints or treatment regarding depression while on active duty.  In addition, the Board notes that evaluations conducted during active duty reflect normal psychiatric findings.  

In a October 2002 post deployment assessment, shortly after the reported death of the appellant's wife, the appellant indicated that he rated his health as excellent, that there were no unresolved medical problems that developed during this deployment, that he had not suffered from any injury or illness while on active duty for which he did not seek medical care, that he did not intend to seek counseling or care for mental health, and that he did not have any concerns about his health.  It was found that mental health referral was not indicated at that time. 

A physical profile in March 2003 assigned a rating of S-1.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

When examined for post-deployment in December 2003, the appellant reported that his health stayed the same or got better during the deployment, that he had not been bothered by feeling down, depressed, or hopeless, and that he believed his health to be excellent.  The examiner concluded that no mental health referral was warranted.  

When examined at separation from active duty in March 2004, the appellant was found to be psychiatrically normal.  This is not simply the absence of evidence but affirmative evidence that the appellant was examined and found to be clinically normal regarding psychiatric health.  The appellant also completed a report of medical history at separation from active duty and reported that he had no history of nervous trouble of any sort (anxiety or panic attacks) or depression or excessive worry, and that he had never been treated for a mental condition.  

The Board also finds that the weight of the evidence demonstrates that symptoms of depression have not been continuous since separation from active duty.  As part of the current claim for VA compensation, the appellant now contends that he became depressed following the death of his wife in September 2002.  However, when examined for post-deployment in September 2005, the appellant reported that his health stayed the same or got better during the deployment, that he had not been bothered by feeling down, depressed, or hopeless, and that he believed his health to be excellent.  The examiner concluded that no mental health referral was warranted.  

The appellant came to VA primary care as a new patient in November 2005.  At that time he reported no problems at the time or history of depression.  A comprehensive evaluation was conducted which included negative findings for neuropsychiatry.  

The Board also notes that, in October 2007, the appellant reported to a VA primary care physician that he had been feeling depressed for the last months thinking of his wife who died in September 2002.  This would place a much later date on the onset of symptoms than the appellant now asserts.  

In weighing the conflicting statements provided by the appellant at various times, the point in time in which the assertion was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the statement of medical history at discharge is significant.  Furthermore, because the appellant was then, and in October 2007, seeking only medical treatment, it seems likely that he would report events carefully and accurately.  Information provided to physicians for purposes of diagnosis and treatment is exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the appellant thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the appellant is competent to relate the onset of depression as he remembers it.  Thus, his competency is not at issue.  Rather, it is the credibility of his recent assertions which the Board finds is lacking.  Simply put, the report of medical history at separation from service and the October 2007 account are more convincing than the appellant's recent statements made in support of a claim for monetary benefits.  

In fact, the first evidence of treatment for depression comes in the October 2007 report.  This comes several years after the appellant's most recent period of active duty.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, the appellant's current assertion as to continuous symptoms is not consistent with the evidence.  Notably, the appellant filed a claim for service connection for a skin condition a few years after separation from active duty in October 2006, but did not mention depression at that time.  He filed another claim in April 2007, but mentioned only hearing loss.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the appellant is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

In other words, the appellant demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he availed himself of that procedure in other instances where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting of symptoms, than for certain symptomatology to be omitted.  Thus, the appellant's inaction regarding a claim for depression, when viewed in the context of his action regarding claims for a skin disorder and hearing loss, may reasonably be interpreted as indicative of the lack of psychiatric symptomatology at that time.  In sum, the credible evidence demonstrates an onset of symptoms several years after separation from active duty.  

The Board finds that the weight of the evidence demonstrates that the appellant's current depression is not related to active duty.  There is no medical opinion of record that purports to relate the appellant's diagnosed depression to any period of active duty.  The appellant's assertion regarding nexus is that he has been suffering from depression since he was discharged; however, as discussed above, the weight of the evidence is against continuity of symptomatology.  The Board does not doubt that the death of the appellant's wife affected him emotionally, or that this event was the ultimate cause of his depression; however, in order to warrant service connection for depression, the disorder must be related to an injury or disease incurred in service.  The death of the appellant's wife does not constitute a disease or injury to the appellant.  While the onset of chronic symptoms of depression during active duty could serve as a basis for service connection, here the weight of the evidence is against the onset of chronic symptoms of depression as a chronic disorder during any period of active duty.  

The Board has also considered whether service connection is warranted based on any period of ADT or IDT.  The Board notes that, as veteran status ended on January 9, 2004, in order to be considered a veteran for any subsequent period of National Guard service, it must first be established that he was disabled from a disease or injury incurred or aggravated in line of duty during ADT, or that he was disabled from an injury incurred or aggravated in line of duty during IDT.  The Board finds that the weight of the evidence demonstrates that the appellant did not become disabled due to disease or injury incurred in the line of duty during any period of ADT or IDT.  Service connection is in effect for hearing loss and tinnitus.  These disabilities have been linked to the appellant's exposure to engine noise during his active duty.  As set out above, the evidence demonstrates no psychiatric symptomatology until a few months before the October 2007 visit.  There is no evidence, including the appellant's contentions, that this occurred during a period of ADT or IDT.  As such, veteran status is not established for any period other than the periods of active duty.  

In summation of the Board's findings, veteran status is established only for the periods of active duty from July 19, 1982 to April 8, 1983, from May 13, 2002 to October 22, 2002, and from February 14, 2003 to January 9, 2004; the appellant was not diagnosed with depression while on active duty; symptoms of depression were not chronic while on active duty; symptoms of depression have not been continuous since separation from active duty; and the appellant's current depression is not related to active duty.  As such, service connection for depression or other psychiatric disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Analysis of Service Connection for Erectile Dysfunction

The appellant contends that erectile dysfunction is related to active duty.  He complained and sought treatment for erectile dysfunction in 2007.

After review of all of the evidence, the Board finds that service connection for erectile dysfunction is not warranted.  The Board will next address the reasons and bases for this finding in the context of the criteria for service connection.  

The Board finds that the weight of the evidence demonstrates that the appellant did not sustain an injury or disease or chronic symptoms of erectile dysfunction while on active duty.  The appellant was not diagnosed with erectile dysfunction while on active duty, and symptoms of erectile dysfunction were not chronic while on active duty.  The service treatment records reveal no complaint or treatment for erectile dysfunction during the appellant's active duty.  

In an October 2002 post-deployment assessment, the appellant indicated that he rated his health as excellent, that there were no unresolved medical problems that developed during this deployment, and that he did not have any concerns about his health.  It was found that genitourinary, and neurologic referral were not indicated at that time. 

When examined for post deployment in December 2003, the appellant reported that his health stayed the same or got better during the deployment, and that he believed his health to be excellent.  The examiner concluded that no neurologic, or genitourinary referral was warranted.  

When examined for separation from active duty in March 2004, the appellant's neurologic and genitourinary systems were clinically normal.  This is not simply the absence of evidence but affirmative evidence that the appellant was examined and found to be clinically normal regarding neurologic and genitourinary status.  

The Board finds that the weight of the evidence demonstrates that symptoms of erectile dysfunction have not been continuous since separation from active duty.  When examined for post deployment in September 2005, the appellant reported that his health stayed the same or got better during the deployment, that he believed his health to be excellent.  The examiner concluded that no neurologic, or genitourinary referral was warranted.  

The appellant came to VA primary care as a new patient in November 2005.  At that time he reported no problems.  A comprehensive evaluation was conducted which included negative findings for the genitourinary system.  

The first evidence of treatment for erectile dysfunction comes in October 2007 when the appellant reported to a VA primary care physician that he would like to get medication for erectile dysfunction.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, the appellant has not specifically contended that he experienced continuous symptoms since active duty, and the Board finds that such an assertion would not be consistent with the evidence.  Notably, the appellant filed a claim for service connection for a skin condition a few years after separation from active duty in October 2006, but did not mention erectile dysfunction at that time.  He filed another claim in April 2007, but mentioned only hearing loss.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the appellant is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

In other words, the appellant demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he availed himself of that procedure in other instances where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting of symptoms, than for certain symptomatology to be omitted.  Thus, the appellant's inaction regarding a claim for erectile dysfunction, when viewed in the context of his action regarding claims for a skin disorder and hearing loss, may reasonably be interpreted as indicative of the lack of symptomatology at that time.  In sum, the credible evidence demonstrates an onset of symptoms several years after separation from active duty.  

The Board finds that the weight of the evidence demonstrates that the appellant's current erectile dysfunction is not related to active duty.  There is no medical opinion that purports to relate erectile dysfunction to active duty.  The Board has considered the appellant's assertions regarding causation; however, he has not been specific in explaining the basis for his claim.  In the notice of disagreement, he referred to medications that were prescribed to "control my condition."  This may be a reference to Cialis, which was prescribed by a VA physician for erectile dysfunction; however, it is unclear how this would tend to link his erectile dysfunction to active duty.  Even assuming that this refers to medication to control a service-connected condition, the Board notes that service connection is only in effect for hearing loss and tinnitus, and there is no evidence that any medication has been prescribed for these disabilities.  In the VA Form 9, the appellant simply noted that his contentions had not changed.  

It is a claimant's responsibility to present and support a claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  Here, despite a VCAA letter which specifically requested such information and evidence, in compliance with 38 U.S.C.A. § 5103A, the appellant has not presented a plausible theory of service causation for his erectile dysfunction.  

The Board has also considered whether service connection is warranted based on any period of ADT or IDT.  As set out above, the evidence demonstrates no erectile dysfunction symptomatology until a few months before the October 2007 visit.  There is no evidence, including the appellant's contentions, that this occurred during a period of ADT or IDT.  As such, veteran status is not established for any period other than the periods of active duty.  

In summation of the Board's findings, veteran status is established only for the periods of active duty from July 19, 1982 to April 8, 1983, from May 13, 2002 to October 22, 2002, and from February 14, 2003 to January 9, 2004; the appellant was not diagnosed with erectile dysfunction while on active duty; symptoms of erectile dysfunction were not chronic while on active duty; symptoms of erectile dysfunction have not been continuous since separation from active duty; and the appellant's current erectile dysfunction is not related to active duty.  As such, service connection for erectile dysfunction is not warranted.  In reaching this 

conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for depression is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


